Honorable Carl E. Mooradian Corporation Counsel, Niagara Falls
You request an opinion whether your city may impose a penal or legal sanction upon individuals making false requests for ambulance service and impose a penal or legal sanction upon individuals who refuse to pay an account for ambulance service whether or not a victim was transported by ambulance. We assume you mean whether local action can be taken to make such matters misdemeanors or offenses.
The making of a false request for ambulance service constitutes at the very least a violation of Penal Law § 240.50, "falsely reporting an incident in the third degree", which is a class B misdemeanor. There is no necessity for local legislation in this connection any more than there is necessity for local legislation in connection with making false alarms of fire or an explosion, covered by Penal Law § 240.55.
We see no basis upon which a municipality by local action may provide for a fine or imprisonment for failure of an individual to pay for ambulance service. This is a matter of civil, not of criminal, law.